COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                     §                  No. 08-18-00171-CV
  APC Home Health Services, Inc.,
                                                     §                     Appeal from the
                     Appellant,
                                                     §                County Court at Law No. 7
  v.
                                                     §                of El Paso County, Texas
  Lucina Martinez,
                                                     §                  (TC# 2017DCV4119)
                     Appellee.
                                                 §
                                               ORDER

       Pending before the Court is Appellant’s unopposed motion to extend time to file notice of

appeal. Appellant filed its notice of appeal on September 20, 2018 which is within the fifteen day

period after the date on which it was due to be filed. Further, Appellant has provided facts

reasonably   explaining    its    need   for   the       extension.     Accordingly,   the   motion   is

GRANTED. Appellant’s notice of appeal filed on September 20, 2018 is timely filed.




       IT IS SO ORDERED this 26th day of September, 2018.


                                               PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.